IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


MICHAEL HOLLEY,                           : No. 120 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
PHILADELPHIA,                             :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Application for Writ of Mandamus is DENIED.